Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX 99-B.9 ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 723-2239 Fax: (860) 723-2216 Michael.Pignatella@us.ing.com April 18, 2007 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING USA Annuity and Life Insurance Company and its Separate Account B Post-Effective Amendment No. 18 to Registration Statement on Form N-4 Prospectus Title: Retirement Solutions  ING Rollover Choice SM Variable Annuity File Nos.: 333-70600 and 811-05626 Ladies and Gentlemen: The undersigned serves as counsel to ING USA Annuity and Life Insurance Company, an Iowa life insurance company (the "Company"). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities (the "Securities") under the Securities Act of 1933 (the "Securities Act") as provided in Rule 24f-2 under the Investment Company Act of 1940 (the "Investment Company Act"). In connection with this opinion, I have reviewed the N-4 Registration Statement, as amended to the date hereof, and this Post-Effective Amendment No. 18. I have also examined originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation Page 2 I am admitted to practice law in Connecticut, and do not purport to be an expert on the laws of any other state. My opinion herein as to any other law is based upon a limited inquiry thereof which I have deemed appropriate under the circumstances. Based upon the foregoing, and, assuming the Securities are sold in accordance with the provisions of the prospectus, I am of the opinion that the Securities being registered will be legally issued and will represent binding obligations of the Company. I consent to the filing of this opinion as an exhibit to the Registration Statement. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella
